                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PAULINE HILL,

              Plaintiff,

v.                                                        CV No. 19-845 KWR/CG

C R BARD INCORPORATED, et al.,

              Defendants.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on notice that this case has settled. See (Doc.

30). IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than May 6, 2020. If the need for an extension arises, the parties are instructed to

file a formal motion on the record.

       IT IS SO ORDERED.


                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
